
	
		I
		111th CONGRESS
		2d Session
		S. 3650
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 29, 2010
			Referred to the Committee on Oversight and Government
			 Reform
		
		AN ACT
		To amend chapter 21 of title 5, United
		  States Code, to provide that fathers of certain permanently disabled or
		  deceased veterans shall be included with mothers of such veterans as preference
		  eligibles for treatment in the civil service.
	
	
		1.Preference eligible treatment for fathers
			 of certain permanently disabled or deceased veteransSection 2108(3) of title 5, United States
			 Code, is amended by striking subparagraphs (F) and (G) and inserting the
			 following:
			
				(F)the parent of an individual who lost his or
				her life under honorable conditions while serving in the armed forces during a
				period named by paragraph (1)(A) of this section, if—
					(i)the spouse of that parent is totally and
				permanently disabled; or
					(ii)that parent, when preference is claimed, is
				unmarried or, if married, legally separated from his or her spouse;
					(G)the parent of a service-connected
				permanently and totally disabled veteran, if—
					(i)the spouse of that parent is totally and
				permanently disabled; or
					(ii)that parent, when preference is claimed, is
				unmarried or, if married, legally separated from his or her spouse;
				and
					.
		2.Effective
			 dateThe amendment made by
			 this Act shall take effect 90 days after the date of enactment of this
			 Act.
		
	
		
			Passed the Senate
			 November 19, 2010.
			Nancy Erickson,
			Secretary
		
	
